As filed with the Securities and Exchange Commission on May 29, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2007 Date of reporting period:March 31, 2007 Item 1. Schedules of Investments. McCarthy Multi-Cap Stock Fund Schedule of Investments at March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 98.52% Aerospace & Defense - 0.51% 8,615 Innovative Solutions & Support, Inc.* $ 218,132 Air Freight & Logistics - 0.48% 6,185 Forward Air Corp. 203,363 Beverages - 1.98% 13,196 PepsiCo, Inc. 838,738 Capital Markets - 1.57% 18,120 Federated Investors, Inc. - Class B 665,366 Chemicals - 0.68% 13,200 Headwaters, Inc.* 288,420 Commercial Services & Supplies - 2.75% 15,755 FirstService Corp.*# 434,523 14,300 Gevity HR, Inc. 282,282 6,118 Jackson Hewitt Tax Service, Inc. 196,877 2,000 Strayer Education, Inc. 250,000 1,163,682 Communications Equipment - 1.16% 39,456 Packeteer, Inc.* 490,043 Computers & Peripherals - 1.46% 17,770 Avid Technology, Inc.* 619,818 Construction Materials - 1.46% 13,870 Eagle Materials, Inc. 619,018 Consumer Finance - 6.38% 20,840 American Express Co. 1,175,376 7,741 MoneyGram International, Inc. 214,890 32,110 SLM Corp. 1,313,299 2,703,565 Food & Staples Retailing - 4.72% 24,191 CVS Caremark Corp. 825,881 25,000 Wal-Mart Stores, Inc. 1,173,750 1,999,631 Food Products - 3.51% 12,425 Lancaster Colony Corp. 549,061 18,385 Wm. Wrigley Jr. Co. 936,348 1,485,409 Health Care Equipment & Supplies - 1.21% 10,935 Haemonetics Corp.* 511,211 Health Care Providers & Services - 10.01% 4,100 The Advisory Board Co.* 207,542 10,580 Computer Programs & Systems, Inc. 283,756 14,183 Laboratory Corporation of America Holdings* 1,030,111 48,928 Odyssey HealthCare, Inc.* 642,425 22,400 Omnicare, Inc. 890,848 22,400 UnitedHealth Group, Inc. 1,186,528 4,241,210 Hotels, Restaurants & Leisure - 1.25% 10,280 International Speedway Corp. - Class A 531,476 Industrial Conglomerates - 4.84% 11,125 3M Co. 850,284 38,000 Tyco International Ltd.# 1,198,900 2,049,184 Insurance - 12.46% 17,580 American International Group, Inc. 1,181,728 10,960 Argonaut Group, Inc.* 354,665 494 Berkshire Hathaway Inc. - Class B* 1,798,160 3,108 Hanover Insurance Group, Inc. 143,341 27,015 Horace Mann Educators Corp. 555,158 43,300 Old Republic International Corp. 957,796 6,878 Triad Guaranty, Inc.* 284,818 5,275,666 IT Services - 5.29% 15,100 Acxiom Corp. 322,989 13,300 Hewitt Associates, Inc. - Class A* 388,759 69,628 Western Union Co. 1,528,335 2,240,083 Machinery - 6.26% 6,000 Actuant Corp. - Class A 304,860 12,230 Kaydon Corp. 520,509 20,600 Mueller Water Products, Inc. - Class B 275,834 10,600 The Toro Co. 543,144 18,640 Wabash National Corp. 287,429 20,800 Wabtec Corp. 717,392 2,649,168 Media - 1.29% 14,420 John Wiley & Sons, Inc. - Class A 544,499 Metals & Mining - 2.50% 31,650 Compass Minerals International, Inc. 1,057,110 Oil & Gas - 7.62% 17,400 Anadarko Petroleum Corp. 747,852 8,300 Apache Corp. 586,810 11,260 ConocoPhillips 769,621 16,206 Devon Energy Corp. 1,121,779 3,226,062 Pharmaceuticals - 5.38% 20,346 Johnson & Johnson 1,226,050 16,580 Schering-Plough Corp. 422,956 36,440 Valeant Pharmaceuticals International 630,047 2,279,053 Software - 6.08% 12,830 Fair Isaac Corp. 496,264 26,021 Jack Henry & Associates, Inc. 625,805 52,200 Microsoft Corp. 1,454,814 2,576,883 Specialty Retail - 3.01% 31,709 Bed Bath & Beyond, Inc.* 1,273,750 Thrifts & Mortgage Finance - 1.57% 16,439 Washington Mutual, Inc. 663,807 Trading Companies & Distributors - 3.09% 37,300 Fastenal Co. 1,307,365 TOTAL COMMON STOCKS (Cost $37,162,295) 41,721,712 SHORT-TERM INVESTMENTS - 1.58% 670,871 Federated Cash Trust Treasury Money Market Fund (Cost $670,871) 670,871 Total Investments in Securities (Cost $37,833,166) - 100.10% 42,392,583 Liabilities in Excess of Other Assets - (0.10)% (42,731) NET ASSETS - 100.00% $ 42,349,852 * Non-income producing security. # U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows**: Cost of investments $ 37,837,517 Gross unrealized appreciation $ 5,373,855 Gross unrealized depreciation (818,789) Net unrealized appreciation $ 4,555,066 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date5/29/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date5/29/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, Treasurer Date5/23/2007 * Print the name and title of each signing officer under his or her signature.
